Citation Nr: 0718625	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-16 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bilateral metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1958 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted the veteran an increase in 
his disability rating for bilateral metatarsalgia, from 10 
percent to 20 percent disabling.  The veteran perfected a 
timely appeal of this determination to the Board, arguing 
that his disability warranted a rating in excess of 20 
percent.

This matter was before the Board in April 2001, and was then 
remanded for further development.

In a June 2002 rating decision, the RO granted the veteran's 
service-connected metatarsalgia with calluses and calcaneal 
spurs an increased rating, from 20 to 30 percent disabling.  
The RO considered this a full grant of the benefits sought on 
appeal, and did not return the case to the Board.

The claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  As the grant of a 30 percent rating is 
not a full grant of the benefits sought on appeal, and as the 
veteran did not withdraw his claim of entitlement to an 
increased evaluation, the Board considers the instant matter 
on appeal from the original May 2000 rating decision to be 
before the Board for appellate review.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on 
October 16, 2006.  However, the veteran failed to report to 
the hearing.  As the record does not contain further 
explanation as to why the veteran failed to report to the 
hearing, or any additional requests for an appeals hearing, 
the Board deems the veteran's request for an appeals hearing 
withdrawn.  See 38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1. The veteran's bilateral metatarsalgia is manifested by 
accentuated pain on manipulation and use, indications of 
swelling on use of the feet, and callosities, but not marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, or severe spasm of the 
tendo Achilles on manipulation.

2. Neither the veteran's right nor left foot condition 
approximates a moderately severe foot injury.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bilateral metatarsalgia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.73, 
Diagnostic Codes 5276, 5283, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an April 
2004 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in April 2004.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in April 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in October 2006.  However, as the Board concludes 
below that the preponderance is against the veteran's claim 
for an increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, VA medical treatment 
records, several VA compensation and pension examinations, 
and written statements from the veteran and his 
representative are associated with the claims file.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 30 percent for his bilateral metatarsalgia.  
Initially, the Board notes that a bilateral hammertoe 
condition is indicated in the medical evidence, but the 
veteran is not service-connected for this condition.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran is currently rated by analogy under Diagnostic 
Code (DC) 5276 for acquired flatfoot.  See 38 C.F.R. §§ 4.20, 
4.27.

Under DC 5276, a 30 percent evaluation is warranted for 
severe bilateral acquired flatfoot (pes planus) manifested by 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, DC 5276.

The veteran's bilateral foot condition can also be considered 
under DC 5284 for functional loss of the foot due to injury.  
Under DC 5284, moderate foot injury warrants a 10 percent 
evaluation, moderately severe foot injury warrants a 20 
percent evaluation, severe foot injury warrants a 30 percent 
evaluation, and actual loss of use of the foot warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

In the instant case, the veteran was afforded a VA foot 
examination in February 2000.  On examination, the following 
was noted: the veteran had normal function of standing and 
walking, and his posture was normal; there was tenderness 
bilaterally of the metatarsal area of the feet, and no sign 
of abnormal weight bearing, callosities, or unusual shoe wear 
pattern; the veteran did not have flat feet; the veteran wore 
inserts in both shoes; X-ray of the left foot revealed 
degenerative changes and a small spur in the plantar aspect 
of the calcaneous; and X-ray of the right foot revealed 
minimal degenerative changes.  The veteran was diagnosed as 
having metatarsalgia, anterior Morton's disease.

VA medical treatment notes dated from October 1999 to 
December 2001 indicate the following: objective findings of 
thick, intractable plantar keratosis bunions without 
ulcerations or infections, which were debrided regularly; 
long nails; hyperkeratosis plantar, 2-4 midtarsal joint 
bilateral, medial, first metacarpophalangeal joint, right 
lateral distal interphalangeal joint, fourth right, lateral 
distal interphalangeal joint, second right; 5/5 muscle 
strength; diagnoses of clavus, tylomas, fat pad atrophy, 
metatarsalgia, painful calluses, painful intractable plantar 
keratosis, onychocryptosis, heloma molle, and onychausis; 
clinically arthritic toes; and treatment including insoles, 
debridement, and orthotics.

The veteran was afforded another VA foot examination in 
January 2002.  On examination, there were callosities on both 
feet over the metatarsal area, unusual shoe wear pattern, 
with the heels wearing out quickly, and orthotics in his 
shoes.  The veteran was diagnosed as having bilateral 
anterior metatarsal metatarsalgia with calluses.  It was 
noted that the veteran had tenderness present over the 
metatarsal areas of both feet, and that standing and walking 
function was limited due to pain in both metatarsals.  The VA 
examiner noted that the condition had progressed, and that 
now the veteran had severe pain on standing for any period of 
time.  Left foot X-ray revealed metarsus varus hallux valgus 
deformity, with calcaneal spur seen, and right foot X-ray 
revealed metatarsus valgus deformity, with a small dorsal 
calcaneal spur.  The examiner stated that the bilateral 
calcaneal spur was secondary to the bilateral metatarsalgia 
with calluses.

The veteran was afforded a third VA examination in May 2004.  
On examination, the veteran reported that, at rest, he had 
stiffness, swelling and fatigue, and while standing or 
walking he had pain, stiffness, swelling and fatigue.  He 
also reported that he was unable to walk more than 20 minutes 
at a time and had to wear supports.  On examination of the 
veteran, it was noted that the veteran's posture and gait was 
within normal limits, that he did not require an assistive 
device for ambulation, and that there were no signs of 
abnormal weight bearing.  Examination of the each foot 
revealed the following: no tenderness, weakness, edema, 
atrophy or disturbed circulation; no valgus or 
forefoot/midfoot malignment; moderate tenderness on 
palpation; and good alignment of the Achilles tendon.  Pes 
planus was also noted in the left foot.  Also, it was noted 
that the veteran had limitations with standing and walking 
due to pain and swelling of the feet, that he required arch 
supports, and that symptoms and pain were relieved by 
corrective shoe wear.  Left foot (nonweightbearing) X-ray 
showed mild hallux valgus deformities, small calcaneal spurs, 
and pes planus.  Right foot X-rays showed mild hallux valgus 
deformities and small calcaneal spurs.  The veteran was 
diagnosed as having hallux valgus, calcaneal spurs, and 
acquired flatfoot.

After a review of the record, the Board finds that the 
veteran's bilateral metatarsalgia does not more closely 
approximate the criteria for a rating in excess of 30 percent 
under any of the relevant Diagnostic Codes.

With respect to DC 5276, the veteran's metatarsalgia has not 
been shown to be productive of pronounced bilateral acquired 
flatfoot, and is not manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement or severe spasm of the Achilles tendon on 
manipulation.  While the veteran's feet have reportedly 
manifested pain, stiffness, swelling and fatigue on use, the 
veteran's feet have been found on examination to be 
moderately tender to palpation, rather than extremely tender, 
and gait has never been noted to be affected by the veteran's 
disability.  Also, the medical record does not reflect marked 
pronation, marked inward displacement or severe spasm of the 
Achilles tendon on manipulation, or other symptomatology 
approximating these symptoms.  Rather, the veteran's 
bilateral metatarsalgia has been shown primarily to manifest 
symptoms of swelling and significant pain on usage, and 
painful calluses.  These symptoms more closely approximate 
severe acquired flat feet with accentuated pain on 
manipulation and use, indications of swelling on use of the 
feet, and characteristic callosities, which are criteria for 
a 30 percent rating under DC 5276.

The Board has considered the criteria for a rating under DC 
5284 for other foot injuries.  However, initially, the Board 
recognizes that the veteran's disability is more 
appropriately rated under DC 5276 than DC 5284, as the rating 
criteria of DC 5276 more closely approximate the 
symptomatology of veteran's foot disability and the veteran's 
service-connected bilateral foot condition is considered an 
acquired condition whereas DC 5284 pertains to foot injuries.  

Furthermore, even when considering the criteria of 5284, 
neither the veteran's right or left foot condition 
approximates a moderately severe foot injury.  The Board 
recognizes that the veteran has reported severe pain on 
standing for any period of time.  It also recognizes that the 
veteran has been noted to have limitations with standing and 
walking due to pain and swelling of the feet, and that he has 
needed arch supports.  However, there are no indications in 
the record that either foot approximates the level of 
disability of a moderately severe foot injury.  The veteran's 
gait has consistently been noted to be normal.  Also, on May 
2004 VA examination, there was no tenderness, weakness, 
edema, atrophy or disturbed circulation, or valgus or 
forefoot/midfoot malignment.  Furthermore, on May 2004 VA 
examination, the veteran was found to have moderate 
tenderness on palpation and good alignment of Achilles 
tendon, and X-rays showed mild hallux valgus deformities and 
small calcaneal spurs.  The Board notes the VA examiner's 
descriptions of tenderness to palpation as "moderate", and 
of hallux valgus as "mild".  None of the findings 
pertaining to the veteran's service-connected bilateral foot 
disability indicate a moderately severe foot injury.  Thus, a 
higher rating is not warranted under DC 5284.

Additionally, there is no evidence that the veteran's 
service-connected bilateral foot disorder involves tarsal or 
metatarsal bones, malunion or nonunion of.  In this regard, 
x-ray studies of record were all negative for such a finding.  
Thus, a higher rating under DC 5283 is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for bilateral metatarsalgia is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


